Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claim 1  is directed to a “processing transactions”. 	Claim 1 is directed to the abstract idea of “processing transactions” which is grouped under “organizing human activity… fundamental economic practice and commercial interactions such as sales activities and business relations” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites receiving a payment request from a merchant for a purchase by a customer, transmitting payment information, the payment information including a transaction identifier ID, uniquely identifying the purchase, an amount of the purchase, activate a card reader, present a notification of the purchase amount to the customer, receive an acceptance of the purchase amount from the customer, authorize the card reader to process an electronic payment, receiving confirmation of the electronic payment, and providing the confirmation of the electronic payment to the merchant. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).		This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as the processors, a mobile computing device, payment processing system, a memory, a card reader represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (MPEP 2106.05(f)&(h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of processing a transaction.
	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of processing a transaction using computer technology (e.g. a memory and processor, see [0079]-[0082] of the specification describing general purpose processors and disclosing that almost any computing environment, including generic browsers, can implement the system and method). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
	Dependent claims 2-9, 11-18, and 20 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the independent claims In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 and 20 limitations “means for receiving a payment request," "means for transmitting," "means for receiving confirmation," and "means for providing the confirmation” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discloses numerous embodiments and the specification is not clear that a single component or structure performs the entire recited function as much of the disclosure (see for example [0030]-[0033]) discusses both a combination of hardware and software, but software is not a limiting component in an apparatus. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez-Llorens US 2019/0303938 (herein 'Sanchez').

As per claim 10:	Sanchez discloses a system for processing transactions, comprising:	one or more processors (¶ [0335] [0336]); and
	a memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, causes the system to perform operations including (¶ [0335] [0336]):
	receiving a payment request from a merchant for a purchase by a customer (Fig 10 ‘1002’, ¶ [0128]); 	transmitting payment information to a mobile computing device associated with the merchant, the payment information including a transaction identifier ID) uniquely identifying the purchase, an amount of the purchase (Fig 10 ‘1008 ¶ [0131]), and instructions for the mobile computing device to: activate a card reader (¶ [0070], Fig1, [0199];  [0074], [0130], Fig 10); 		present a notification of the purchase amount to the customer (Fig 10 ‘1006’, [0130], [0074]); 	receive an acceptance of the purchase amount from the customer (Fig 10 ‘1006’ [0130]; and 		authorize the card reader to process an electronic payment for the purchase amount using a credit or debit card of the customer (Fig 10 ‘1006’ [0130], [0074]); 	receiving confirmation of the electronic payment from the merchant’s mobile computing device ([0149]); and 	providing the confirmation of the electronic payment to the merchant ([0149]).
As per claim 11:	Sanchez further discloses the system of claim 10, wherein the notification comprises a push notification configured to launch a mobile payment app on the mobile computing device (Fig 1 ‘114’).
As per claim 12:	Sanchez further discloses the system of claim 11, wherein the mobile payment app is configured to activate the card reader, to send the payment information to the card reader, and to receive payment confirmation from the card reader (¶ [0070], Fig1, [0199]; [0074], [0130], Fig 10).
As per claim 13:	Sanchez further discloses the system of claim 10, wherein the notification comprises a plurality of selectable icons presented on a display of the mobile computing device, the plurality of selectable icons including one or more of a selectable icon to accept the purchase amount, a selectable icon to decline the purchase amount, or a selectable icon to edit the purchase amount (¶¶[0071], [0112],[0121], [0132]).
As per claim 14:	Sanchez further discloses the system of claim 13, wherein the card reader is configured to process the electronic payment only if the customer selects or interacts with the selectable icon to accept the purchase amount (Fig 10, [0206]).
As per claim 15:	Sanchez further discloses the system of claim 13, wherein the card reader is configured to modify the payment amount based on a customer selection or interaction with the selectable icon to edit the purchase amount (Fig 27, [0206], [0274]-[0275]).
As per claim 16:	Sanchez further discloses the system of claim 13, wherein the notification further includes a selectable icon to add gratuity to the purchase amount ([0074], [0137], Fig 10 ‘1020’).
As per claim 17:	Sanchez further discloses the system of claim 10, wherein the payment request is received from a generic web browser executing on a computing device of the merchant, the generic web browser agnostic of an operating system of the merchant’s computing device ([0066]).
As per claim 18:	Sanchez further discloses the system of claim 10, wherein execution of the instructions causes the system to perform operations further comprising: presenting a merchant notification in the web browser executing on the merchant’s computing device, the merchant notification indicating the purchase amount, the transaction ID, and the payment confirmation ([0066], [0149]).
As per claims 1-9:	Claims 1-9 are rejected under the rationales of claims 10-18, respectively.As per claims 19-20:	Claims 19-20 are rejected under the rationales of claims 10 and 13, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Omojola US 10810592 “Friction-less purchasing technology”	Nathanel US 9633344 Device, System, and method of electronic payment	Wilson US 20150339656 “Verified Purchasing by Push Notification”	Goldfarb US 20140372320 “Systems and Methods for EMV Chip and Pin Payments”	Mastrangelo US 20110161229 “Systems and Methods for Processing a Contactless Transaction Card”	Abifaker US 20080059375 “Payment Card Terminal for Mobile Phones”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692